             Case 3:21-cv-00120 Document 1 Filed 05/27/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


 RUBEN CONTRERAS,                                 §
                                                  §
                    Plaintiff,                    §
                                                  §
        v.                                        §         Case No. 3:21-cv-00120
                                                  §
 FOSTER ELECTRIC (U.S.A.), INC.                   §
 FOSTER ELECTRIC AMERICA AND                      §
 JOSE RANGEL.                                     §
                                                  §
                    Defendants.                   §


                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Foster Electric (U.S.A.), Inc.,

Foster Electric America, and Jose Rangel (Defendants) hereby remove this action from the 205th

District Court, El Paso County, Texas, to the United States District Court for the Western District

of Texas, El Paso Division.

                                  STATE COURT LAWSUIT

       1.      This case involves a Texas citizen and resident, Plaintiff Ruben Contreras, who was

allegedly injured at a Foster Electric location in El Paso, Texas. On 04-27-21, Plaintiff filed suit

against Defendants in the 205th District Court, El Paso County, Texas, Cause No. 2021DCV1388.

       2.      Defendants are Foster Electric (U.S.A.), Inc., Foster Electric America (collectively,

“Foster”), and Jose Rangel. Defendants contend that Rangel was improperly joined. Rangel is an

individual who resides in El Paso, Texas and is an employee of Foster. Foster Electric America is

an assumed name of Foster Electric (U.S.A.), Inc., and is not a separate entity from Foster Electric

(U.S.A.), Inc. See Exhibit B, Affidavit.



DEFENDANTS’ NOTICE OF REMOVAL                                                                PAGE 1
             Case 3:21-cv-00120 Document 1 Filed 05/27/21 Page 2 of 7




       3.      Defendants now remove this case to this Court based on diversity jurisdiction. The

citizenship of Jose Rangel should be disregarded for diversity purposes because he has been

improperly joined to this lawsuit.

                                  GROUNDS FOR REMOVAL

       4.      Removal in this action is proper and timely pursuant to 28 U.S.C. § 1441 and 28

U.S.C. §1446 because the properly joined parties are diverse. Defendant Jose Rangel has been

improperly joined and should be disregarded in determining whether diversity of citizenship exists.

See Smallwood v. Illinois Central Railroad Company, 385 F.3d 568, 573 (5th Cir. 2004) (en banc).

There is no reasonable basis for the Court to predict that the Plaintiff might recover against Rangel.

       5.      Improper joinder is established by the “inability of the plaintiff to establish a cause

of action against the non-diverse party in state court.” Id. A party is improperly joined when there

is no possibility of recovery by the plaintiff against an in-state defendant, which stated differently

means that there is no reasonable basis for the district court to predict that the plaintiff might be

able to recover against an in-state defendant. Id. A defendant must only demonstrate that there is

no reasonable basis for predicting the plaintiff will recover in state court, not that there is an

absence of any possibility of recovery. See Travis v. Irby, 326 F.3d 644, 647 5th Cir. 2003).

       6.      In determining whether there is a reasonable basis to predict that a plaintiff might

recover against a non-diverse defendant under state law, a court conducts a “Rule 12(b)(6)-type

analysis, looking initially at the allegations of the complaint to determine whether the complaint

states a claim under state law against the in-state defendant.” Smallwood, 385 F.3d at 573.

       7.      In situations in which a company employee played no personal or active role in

creating the allegedly dangerous condition at issue, no recovery is possible, and the employee is

to be disregarded for purposes of diversity jurisdiction. Champion v. Wal-Mart Stores of Tex.,

LLC, 2026 U.S. Dist. LEXIS 38492 (W.D. Tex. 2016). There have been no allegations, and the


DEFENDANTS’ NOTICE OF REMOVAL                                                                   PAGE 2
              Case 3:21-cv-00120 Document 1 Filed 05/27/21 Page 3 of 7




facts do not support, that Rangel owed Plaintiff any independent duty of reasonable care apart from

any duties owed by his employer, Foster. As such, there is no reasonable possibility of recovery

against him as an employee of Foster. See Chon Tri v. J.T.T., 162 S.W.3d 552, 562 (Tex. 2005);

Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996). Joinder of Rangel is simply for the purpose

of defeating diversity jurisdiction, and there is no basis in Texas law for his joinder. See In re Butt,

495 S.W.3d 455, 467 (Tex. App.—Corpus Christi 2016, no pet.) (liability in a slip and fall case

could not be imposed on corporate officers of H.E.B. grocery store because the corporate officers

owed no independent premises duties to the plaintiff).

        8.      In this case, Plaintiff alleges that he suffered an injury when he slipped and fell on

ice on a loading dock at the time of February’s state-wide winter storm. See Exhibit A, Pl.’s Orig.

Pet. at 2. In Texas, when an injury occurs on a premises, two possible theories of liability

potentially arise against the premises owner and/or occupier—negligent activity and premises

liability. Peters v. Corona, 2018 U.S. Dist. LEXIS 195248 (N.D. Tex. 2018). Negligent activity

encompasses a malfeasance theory based on affirmative contemporaneous conduct by the owner

that caused the injury, while premises liability encompasses a nonfeasance theory based on the

owner's failure to take measures to make the property safe." Austin v. Kroger Tex. L.P., 746 F.3d

191, 196 (5th Cir. 2014). However, it is clear that when an alleged injury is caused by a condition

created by some activity rather than by the activity itself, a plaintiff is limited to a premises defect

theory of liability. See Id. at 197 (concluding that a plaintiff “cannot pursue both a negligent

activity and a premises defect theory of recovery based on the same injury”). Nowhere in Plaintiff’s

pleading is there a suggestion that affirmative contemporaneous conduct caused Plaintiff’s injury.

Plaintiff contends that the ice represents an “unreasonably dangerous condition” that caused

Plaintiff’s harm. As a result, Plaintiff’s sole basis for recovery in this case is through a premises

liability theory.


DEFENDANTS’ NOTICE OF REMOVAL                                                                    PAGE 3
              Case 3:21-cv-00120 Document 1 Filed 05/27/21 Page 4 of 7




        9.     In slip and fall cases, employees of the premises owner are not proper parties

because employees and officers do not owe independent duties to the Plaintiff. In Vasquez, an El

Paso Division case, the Plaintiff sued Wal-Mart following a slip and fall, as well as the store

manager. Vasquez v. Valencia, 2007 U.S. Dist. LEXIS 104612 (W.D. Tex. 2007). Plaintiff’s

Petition alleged theories of premises liability, negligent training, and negligent supervision. Id. at

*10. The Court found that the duties alleged by Plaintiff were all duties already owed by Wal-

Mart. Absent any independent duty owed by the store manager, there could be no breach of a duty

by the store manager and thus no resulting individual liability. Id. at *15. The store manager’s

citizenship was disregarded for purposes of diversity jurisdiction, and remand was not appropriate.

Id. at *16.

        10.    The same unfortunate Wal-Mart store manager was again improperly joined in

Jimenez. Jimenez v. Wal-Mart Stores Tex., LLC, 2013 U.S. Dist. LEXIS 201517 (W.D. Tex. 2013).

In Jimenez, the plaintiff stepped into a hole concealed by a floor mat. Id. at *6. Plaintiff sued a

Wal-Mart entity and the store manager, claiming that the store manager created the hazardous

condition, failed to warn, failed to divert traffic, and failed to exercise supervisory control, among

other theories. Id. at *7. The Court concluded that “several federal district courts,” including the

Western District, “have determined that a plaintiff may not maintain a negligence claim under

Texas law against an individual employee acting in the course and scope of his employment for

injuries caused by a dangerous condition existing on the employer’s premises without also

establishing that the employee owed a duty to the plaintiff independent of the employer’s duty to

use reasonable care in keeping its premises safe.” Id. at *11 (citing Sanchez v. Wal-Mart Stores,

Inc. 2007 U.S. Dist. LEXIS 104610 (W.D. Tex. 2007); Bourne v. Wal-Mart Stores, Inc., 582 F.

Supp. 2d 828, 838 (E.D. Tex. 2008); Palmer v. Wal-Mart Stores, Inc., 65 F. Supp. 2d 564, 567

(S.D. Tex. 1999)). Although there were many allegations that the manager “owed” a duty of care


DEFENDANTS’ NOTICE OF REMOVAL                                                                  PAGE 4
             Case 3:21-cv-00120 Document 1 Filed 05/27/21 Page 5 of 7




independent from the employer, this was not the case, as all of the alleged breaches concerned

conditions existing on the employer’s premises or derived from the manager’s status as the general

manager of the store. Id. at *12. The manager was considered improperly joined because Texas

law simply does not allow for the maintenance of a negligence claim against an individual

employee acting in the course and scope of his employment for injuries caused by a dangerous

condition existing on the employer’s premises, unless the employee was directly involved in

creating the condition. Id. at *16; See also Champion v. Wal-Mart Stores of Tex., LLC, 2026 U.S.

Dist. LEXIS 38492 (W.D. Tex. 2016).

       11.     Other jurisdictions have held similarly. This case is nearly identical to a recent case

in the Northern District of Texas. In Peters, Plaintiff brought suit in state court against Macy’s and

two Macy’s employees following a slip and fall in the department store. Peters v. Corona, 2018

U.S. Dist. LEXIS 195248 (N.D. Tex. 2018). Plaintiff asserted causes of action in negligence and

premises liability. Just like the instant Petition, the plaintiffs in Peters made undifferentiated

allegations between the employees and Macy’s. There are absolutely no specific allegations in the

instant Petition regarding Defendant Rangel’s individual actions. The allegations against in the

improperly joined defendants in Peters were more specific than the allegations in the Plaintiff’s

Petition here, alleging that one of the employees was “responsible for cleaning, maintaining and/or

repairing and servicing” the apparatus that the Plaintiff tripped on. Id. at *9. However, because

those allegations did not relate to an independent duty of the employees apart from Macy’s, the

allegations were still not sufficient to constitute proper joinder of the employees. Likewise here.

There are no allegations that give rise to Rangel owing an independent duty to Plaintiff. He should

be disregarded for purposes of diversity jurisdiction.




DEFENDANTS’ NOTICE OF REMOVAL                                                                  PAGE 5
              Case 3:21-cv-00120 Document 1 Filed 05/27/21 Page 6 of 7




        12.     Minimal Diversity Requirement. As alleged in the State Petition, attached hereto,

this action is between citizens of different states. Plaintiff is an adult citizen and resident of Texas.

Exhibit A, Plaintiff’s Original Petition. Foster is a citizen of a foreign state. Specifically, Foster

is an Illinois corporation with its principal place of business at 1000 E. State Parkway, Ste. G,

Schaumburg, IL 60173. Exhibit B, Affidavit. Consequently, complete diversity exists because

Plaintiff is a citizen of Texas, and Foster is a citizen of Illinois. As discussed above, Rangel should

be disregarded for purposes of diversity because he has been improperly joined to this case.

        13.     Amount in Controversy Requirement. The amount in controversy in this action

exceeds the sum or value of $75,000, exclusive of interest and costs. Plaintiff seeks “monetary

relief in an amount over $1,000,000.00.” Exhibit A at 4.

                               PROCEDURAL REQUIREMENTS

        14.     Timeliness of Removal. This Notice of Removal is timely because it is being filed

within 30 days of Foster receiving, through service or otherwise, a copy of the Plaintiff’s Original

Petition. 28 U.S.C. § 1446(b)(1). Foster was served on 05-05-21. Rangel was served on 05-04-

21.

        15.     Removal to Proper Court. This Court is the appropriate court to which this action

must be removed because it is part of the district and division within which this action is pending,

namely, El Paso County, Texas. 28 U.S.C. §§ 1441(a), 1446(a).

        16.     Filing and Service. As required by 28 U.S.C. § 1446(d), a copy of this Notice of

Removal will be contemporaneously filed in the 205th Judicial District Court and served on all

counsel of record.

        17.     Pleadings and Process. Neither Foster nor Rangel have been served with any

process, pleadings, or orders in this action other than the Citation and Plaintiff’s Original Petition.

See 28 U.S.C. § 1446(a).


DEFENDANTS’ NOTICE OF REMOVAL                                                                     PAGE 6
                Case 3:21-cv-00120 Document 1 Filed 05/27/21 Page 7 of 7




       18.       Required Documents. Pursuant to 28 U.S.C. § 1446(a), the following documents

are attached:

       Exhibit C: An index of documents filed in the State Court action;

       Exhibit D: A copy of the docket sheet in the State Court action;

       Exhibit E: A copy of each document filed in the State Court action.



                                             Respectfully submitted,

                                             WATSON, CARAWAY,
                                             MIDKIFF & LUNINGHAM, LLP



                                               /s/ James W. Watson
                                             James W. Watson
                                             State Bar No. 20943100
                                             jwatson@watsoncaraway.com
                                             Ryan Trammell
                                             State Bar No. 24085877
                                             rtrammell@watsoncaraway.com
                                             The Fort Worth Club Building
                                             306 W. 7th Street, Suite 200
                                             Fort Worth, Texas 76102
                                             817/870-1717
                                             817/338-4842 (FAX)
                                             ATTORNEYS FOR DEFENDANTS
                                             FOSTER ELECTRIC (U.S.A.), INC. AND
                                             JOSE RANGEL


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies on this 27th day of May, 2021, that a true and correct
copy of the foregoing document was served via e-mail on all parties in accordance with the Federal
Rules of Civil Procedure.


                                                /s/ James W. Watson
                                             James W. Watson




DEFENDANTS’ NOTICE OF REMOVAL                                                              PAGE 7
